DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

APR 20, 1989

Kenneth Krulevitz, M.D., DATE:

Petitioner,

~ vee
Docket No: C€-75

G .
The Inspector General DECISION CR 24

DECISION AND ORDER

The Petitioner requested a hearing (Request) to contest
the Inspector General's (I.G.'s) determination to exclude
him from participation in Medicare and from participation
in State health care programs (e.g. Medicaid), for a
period of five years.1/ The 1.G, then filed a motion for
dismissal of the Request and, in the alternative, for
summary disposition.

APPLICABLE STATUTES AND REGULATIONS

I. Federal Statutes

This case is governed by section 1128 of the Social
Security Act (Act); section 1128 is codified at 42 U.S.C.
Section 1320a-7 (West U.S.C.A. Supp., 1988). Section
1128(a)(1) of the Act provides for the exclusion from
Medicare, and a directive to the State to exclude from
Medicaid, any individual or entity who is “convicted of a
criminal offense related to the delivery of an item or
service" under the Medicare or “any State health care"
program, Section 1128(i)(3) provides that a physician or
other individual is considered to have been “convicted"

1/ The Act and the Notice refer to State health care
programs. The primary federally funded State health care
program is Medicaid. For the sake of brevity, I hereafter
use "Medicaid" to represent all covered State health care
programs,
of a criminal offense when “a plea of guilty or nolo
contendere by the physician or individual has been
accepted by a Federal, State, or local court. . . ."

Section 1128 (c)(3)(B) provides that the period of
exclusion from Medicare and Medicaid, for conviction of a
criminal offense related to the delivery of an item or
service, shall be for a minimum period of five years.

II. Federal Regulations

The governing federal regulations (Regulations) are
codified in 42 C.F.R. Parts 498, 1001, and 1002(1987).
Part 498 governs the procedural aspects of this exclusion
case and Parts 1001 and 1002 govern the substantive
aspects.

Section 1001.123(a) requires the I.G. to issue an
exclusion notice to an individual whenever the I.G. has
“conclusive information" that such individual has been
convicted of a crime related to the delivery of a Medicare
or Medicaid item or service; such exclusion must begin "15
days from the date on the notice."2/

In accordance with section 498.5(i), a practitioner,
provider, or supplier who has been excluded from program
coverage is "entitled to a hearing before an ALJ
(Administrative Law Judge)." Pursuant to section
1001.128, an individual who has been excluded from
participation has a right to request a hearing before an
ALJ on the issues of whether: (1) he or she was, in fact,
convicted; (2) the conviction was related to his or her
participation in the delivery of medical care or services
under the Medicare, Medicaid, or social services program;
and (3) the length of the exclusion is reasonable.

BACKGROUND

By letter dated October 11, 1988 (Notice), the I.G.
notified the Petitioner that, as a result of his
conviction of a criminal offense related to the delivery
of an item or service under Medicaid, he would be excluded
from participation in Medicare and Medicaid for a
mandatory five year period, commencing 20 days from the
date of the Notice.

2/ In his Notice, the I.G. allowed an additional five
days, for receipt by mail.
-3-

In his December 8, 1988 Request, the Petitioner requested
a hearing on the issues of (1) whether he was convicted,
as that term is defined by the Act, (2) whether the
acquisition and use of evidence and witnesses during the
State's investigation was improper, and (3) whether there
are factors of emotional and financial hardship which
would mitigate the period of exclusion.

I conducted a telephone prehearing conference on

January 17, 1989, during which the I.G. expressed his
intent to file a motion for summary disposition of this
case. On January 23, 1989, I issued a Prehearing Order
and Notice of Hearing. Thereafter, the I.G. moved to
dismiss or summarily decide the Petitioner's Request. The
Petitioner declined to file a brief in response and did
not request either an evidentiary hearing or oral
argument.

EVIDENCE

For the authenticity of evidence in this record, the I.G.
has submitted a Declaration of Counsel, declaring that the
documents which he submitted are true and correct copies
of the original documents filed in State of Maryland v.
Keaciel K. Krulevitz, No. 28813325. The evidence consists

of Exhibits l(a), (b), (c), (4), (e) and 2 through 5.
ISSUES

l. Whether the petitioner is subject to the minimum
mandatory five year exclusion provisions of section
1128(c)(3)(B) of the Act.

2. Whether the Petitioner was "convicted" of a criminal
offense within the meaning of 42 U.S.C. 1320a-7(i).

3. Whether the criminal offense for which the Petitioner
was convicted “related to the delivery of an item or
service" under the Medicaid program within the meaning of
section 1128(a)(1) of the Act.
FINDINGS OF FACT AND CONCLUSIONS OF LAW 3/

Having considered the entire record, the arguments and
submissions of the parties, and being fully advised
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Petitioner, a medical doctor, is a resident of the
State of Maryland who has been a provider of medical care
and services for 45 years. Request 1. 4/

2. On May 16, 1988, the Petitioner pleaded guilty, and
was found guilty by the State of Maryland, of knowingly
and willfully making and causing to be made "a series of
false statements and representations of material facts in
application for payment submitted to the Medical
Assistance Program of the Department of Health and Mental
Hygiene of the State of Maryland, a state plan established
by Title XIX of the Social Security Act. I.G. Ex.
l(a),1(d), and 2.

3. The Petitioner entered his guilty plea under the terms
of North Carolina v. Alford, 400 U.S. 25 (1970). I.G. Ex.
l(e).

4. At the time the Petitioner entered his guilty plea, he
was advised that the guilty plea would result ina
judgment of guilt. 1.G. Ex. 2/7.

5. The Petitioner's guilty plea was entered voluntarily
and knowingly. I.G. Ex. 2.

6. The Petitioner's guilty plea was accepted by the State
of Maryland. I.G. Ex. 2/8.

3/ Any part of this Decision and Order preceding and
following the Findings of Fact and Conclusions of Law
which is obviously a finding of fact or conclusion of law
is incorporated herein.

4/ The citations in this Decision and Order are as
follows:

Petitioner's Request Request (page)
I.G.'s Brief I.G. Br. (page)
I.G.'s Exhibits I.G. Ex. (number) /(page)
7. The Petitioner was "convicted" of a criminal offense
within the meaning of sections 1128(a)(1) and 1128(i) of
the Act.

8. The Petitioner was convicted of a criminal offense
“related to the delivery of an item or service" under
Medicaid, within the meaning of section 1128(a)(1) of the
Act.

9. In accordance with section 1128 of the Act, the
Petitioner was properly excluded from participation in
Medicare and Medicaid for a period of five years.

10. Neither the Petitioner's past performance as a
physician, nor his financial and emotional state may be
considered as mitigating factors to remove the exclusion
or reduce its length. Regulations, section 1001.128

ll. The alleged improprieties by the State, in the
obtaining and use of evidence during its investigation,
are not issues properly addressed in this forum. Id.

12. The I.G.'s determination to exclude the Petitioner,
and to direct that the State also exclude the Petitioner,
was required and made in accordance with the Act and
Regulations.

13. There are no contested issues of material fact which
would require an evidentiary hearing, and the Petitioner
is not requesting an evidentiary hearing or oral argument.

14. The I.G. is entitled to summary disposition in this
proceeding.

DISCUSSION

I. A Minimum Mandatory Five Year Exclusion was Required

in this Case.

Section 1128(a)(1) of the Act clearly requires the I.G. to
exclude individuals and entities for a minimum period of
five years from the Medicare and Medicaid programs when
such individuals and entities have been "convicted" of a
criminal offense “related to the delivery of an item or
service" under the Medicare or Medicaid programs

within the meaning of section 1128(a)(1) of the Act.
Congressional intent on this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offenses at issue. ...
-6-

Moreover, a mandatory five-year exclusion should
provide a clear and strong deterrent against the
commission of criminal acts.

S. Rep. No. 109, 100th Cong., lst Sess. 2; 1987 U.S. Code
Cong., and Ad. News 682, 686.

Since the Petitioner was "convicted" of a criminal offense
and it was "related to" the delivery of an item under the
Medicaid program within the meaning of section 1128(a) (1)
and (i) of the Act, the I.G. was required to exclude the
Petitioner for a minimum of five years.

II. The Petitioner was "Convicted" of a Criminal Offense
as a Matter of Federal Law

Section 1128(i) of the Act provides that:

a physician or other individual is considered to have
been “convicted" of a criminal offense --

(1) when a judgment of conviction has been entered
against the physician or individual by a
Federal, State or local court, regardless of
whether there is an appeal pending or whether
the judgment of conviction or other record
relating to criminal conduct had been expunged;

(2) when there has been a finding of guilt against
the physician or individual by a Federal, State,
or local court;

(3) when a plea of guilty of nolo contendere by the
physician or individual has been accepted by a
Federal, State, or local court; or

(4) when the physician or individual has entered
into participation in a first offender or other
program where judgment of conviction has been
withheld.

In his Request, the Petitioner states that he “took an
Alford plea" and did not “admit guilt." Request 1. The
Petitioner further alleges that he misunderstood the
effect of his Alford plea and thus is not properly
excluded from participation in Medicare and Medicaid. The
Petitioner does not deny that he entered a guilty plea,
put, in the alternative, argues that the factors which he
considered in electing to enter his plea are controlling.
The I.G. does not dispute the Petitioner's allegation that
he did not admit guilt. Although an Alford plea does not
require an admission of guilt, it is nonetheless a plea of
guilty.

I find and conclude that the Petitioner was "convicted"
within the meaning of section 1128(a)(1) and (i). First,
it is axiomatic that the interpretation of a federal
statute or regulation is a question of federal and not
state law. United States v. Allegheny Co., 322 U.S. 174,
183 (1944); United States v. Anderson co., Tenn., 705 F.2d
184, 187 (oth Cir., 1983), cert. denied, 464 U.S. 1017
(1984). My task is to interpret the words of the Act in
light of the purposes they were designed to serve and to
discern the meaning of those words. See Chapman v.

Houston Welfare Rights Organization, 441 U.S. 600, 608
T1979).

The term “accepted" in section 1128(i)(3) is defined by
Webster's Third New International Dictionary, 1976
Unabridged Edition, as the past tense of “to receive with
consent."

In Alford, the issue presented did not involve whether a
plea of guilty was "accepted," as here, but concerned the
validity of the guilty plea entered. Mr. Alford pleaded
guilty, but maintained that he was innocent and was
choosing to plead guilty only to avoid the possible
imposition of a harsher penalty. The Court in Alford
concluded that a guilty plea is valid if the plea
represents a “voluntary and intelligent choice among the
alternative courses of action open to the defendant."

400 U.S. at 30. The Court held that the desire of the
defendant in Alford to limit a possible penalty would not
“demonstrate that the plea of guilty was not the product
of free and rational choice, especially where the
defendant was represented by competent counsel." Id.

The issue which the Petitioner raises may relate to the
issue of whether his guilty plea was entered voluntarily
and intelligently, prerequisites for a court determining
that a guilty plea is valid. Id. However, this is not
the proper forum in which to address those issues. The
Court in Alford stated that it would defer to the States’
wisdom in deciding whether to accept or reject guilty
pleas under the terms of Alford. The State of Maryland
has chosen to accept Alford pleas and view them as the
guilty pleas which they are. See Deyermand v. State, 19
Md. App. 698, 313 A.2a 709 (1974), Baneguar v, Taylor, 312
Md. 609, 541 A.2d 969 (Md. 1988), and State of Maryland
v. Keaciel Kenneth Krulevitz, Case No. 28813325 (1988).
The State presented the following questions to the
Petitioner regarding the nature of his plea:

1) "Dr. Krulevitz, you understand that you are pleading
guilty today to the charge that has been filed?" 1.G. Ex.
2/3(2) “and are those factors that went into your decision
along with the strength of the evidence produced by the
State, are those factors that went into your decision to
enter a plea under the Alford case, which is essentially a
plea of guilty, which will result in a judgement of guilt
- + .?" I.G. Ex. 2/7. The Petitioner answered
affirmatively to the above questions. The State accepted
the Petitioner's plea, and, by doing so, in its wisdom,
determined in effect that the plea was entered voluntarily
and intelligently. The finding of guilt and acceptance by
the State of the Petitioner's plea thus satisfies the
definition set forth in Section 1128(i)(3) for finding
that the Petitioner was "convicted." 1I.G. Ex. 2.

III. The Petitioner's Conviction Is "Related To" The

Delivery Of A Service Under Medicaid

Section 1128(a)(1) requires the I.G. to exclude from
participation any individual who is convicted of a
criminal offense "related to the delivery of an item or
service" under Medicaid. The Petitioner was convicted of
“knowingly and willfully making and causing to be made,
pursuant to a scheme and continuous course of conduct, a
series of false statements and representations of material
facts in applications for payment submitted to the Medical
Assistance Program of the Department of Health and Mental
Hygiene of the State of Maryland, a state plan established
by Title XIX of the Act." I.G. Ex. 1(d); I.G. Ex. 2
Specifically, the Petitioner was charged with submitting
Physician's Reports and Invoice forms to the State Medical
Assistance Program in which he falsely represented that
services had been performed which the Petitioner knew had
not been performed I.G.Ex. 1(d).

The criminal offense for which the Petitioner was
convicted evidences an attempt by the Petitioner to
fraudulently obtain reimbursement from Medicaid for items
or services which were not rendered as claimed. Congress
intended to exclude individuals convicted of this type of
offense. In the legislative history to the 1977
enactment, Congress stated that:

Perhaps the most flagrant fraud involves billings for
patients whom the practitioner has not treated. A
related form of fraud involves claims for services to
a practitioner's patients that were not actually
furnished and intentionally billing more than once
for the same service.

H.R. Rep. No. 393-Part II, 95th Cong., lst Sess. 47; 1977
U.S. Code Cong. & Ad. News 3039, 3050.

In 1987, Congress reiterated its intent by enacting the
Medicare and Medicaid Patient and Program Protection Act
and stating that its purpose in enacting the legislation
was:

to improve the ability of the Secretary and Inspector
General of the Department of Health and Human
Services to protect the Medicare, Medicaid, Maternal
and Child Health Services Block grant, and Title Xx
Social Services Block Grant from fraud and abuse, and
to protect the beneficiaries from incompetent
practitioners and from inappropriate and inadequate
care.

S. Rep. No. 109, 100th Cong., lst Sess. 2; 1987 U.S. Code
Cong. & Ad. News 682.

Thus, the criminal offense for which the Petitioner was
convicted is one "related to" the delivery of an item or
service within the meaning of section 1128(a)(1) of the
Act.

IV. Mitigating Factors

The Petitioner alleges financial and emotional reasons for
choosing to plead guilty under the terms of Alford. The
court, in questioning the Petitioner prior to accepting
his plea, and in subsequently accepting a guilty plea
under Alford, apparently recognized this fact. The court
specifically asked the Petitioner if he was primarily
pleading guilty “because of the intense pressure that this
case has placed upon you and your family emotionally and
financially?" and "is it true that the pendency of this
case and investigation has already had a significant
impact upon your mental and physical health." 1I.G.
Ex.2/7. Although the Petitioner's allegations may be
- 10-

true, this forum is not the proper place to address those
issues. The I.G. is required by section 1128(a) of the
Act to exclude from participation, and to direct that the
State exclude from participation, any individual who is
“convicted of a criminal offense related to the delivery
of an item or service under Title XVIII or under any State
health care program," and to direct that the exclusion be
for a minimum period of five years. The Petitioner was
convicted of a criminal offense related to the delivery of
a health care service or item, and thus, was properly
excluded. Neither the I.G., nor I, have the discretion in
a mandatory exclusion case to take into account the
factors of emotional and financial hardship in determining
whether the period of exclusion should be lessened, or
removed in its entirety.

V. Alleged Improprieties During Investigation

The alleged improprieties in the State's gathering and

use of evidence during its investigation and prosecution
of the Petitioner are also not issues properly addressed
in this forum. Section 1001.128 provides that an ALJ may
consider: (1) whether there was a conviction, (2) whether
the conviction was related to his or her participation in
the delivery of medical care or services, and (3) whether
the length of the exclusion is reasonable. thus, I do not
decide whether there were improprieties and, even if there
were, whether the validity of the conviction was impaired.

CONCLUSION
Based on the material facts and the law, I conclude that
the I.G's determination to exclude the Petitioner was

appropriate and required by the Act and Regulations.

IT IS SO ORDERED.

/s/

Charles E. Stratton
Administrative Law Judge
